Title: To Thomas Jefferson from Delamotte, 9 March 1793
From: Delamotte
To: Jefferson, Thomas


Havre, 9 Mch. 1793. He encloses a copy of a letter from Gouverneur Morris announcing that the French colonies have been opened solely to ships flying the American flag, which can ply between them and France directly and pay no more in duties than French ships. France is at war with Germany, Prussia, Holland, Savoy, England, and Spain, leaving only American flag vessels to help extract our capital from the colonies. “Les tabacs valent 80.₶ le %. Le Riz 70.₶ do. Le Change Sur Londres est à 15⅛e.”
